Name: Commission Decision of 24 November 1988 amending Decision 86/380/EEC on applications for the reimbursement of aid granted by the Member States under Council Regulation (EEC) No 797/85
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  EU finance;  agricultural structures and production;  economic policy;  employment;  financial institutions and credit
 Date Published: 1988-12-21

 Avis juridique important|31988D0629Commission Decision of 24 November 1988 amending Decision 86/380/EEC on applications for the reimbursement of aid granted by the Member States under Council Regulation (EEC) No 797/85 Official Journal L 353 , 21/12/1988 P. 0016 - 0029COMMISSION DECISION of 24 November 1988 amending Decision 86/380/EEC on applications for the reimbursement of aid granted by the Member States under Council Regulation (EEC) No 797/85 (88/629/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), Having regard to Commission Decision 86/380/EEC of 11 June 1986 on applications for the reimbursement of aid granted by the Member States under Regulation (EEC) No 797/85 (3), Whereas Council Regulation (EEC) No 1760/87 (4) amended and made additions to Regulation (EEC) No 797/85; Whereas the forms provided for in Decision 86/380/EEC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 86/380/EEC is hereby amended as follows: 1. Annex I is replaced by Annex I to this Decision. 2. Annexes 8.2, 10.2, 11.1 and 11.2 are replaced by Annexes 8.2, 10.2, 11.1 and 11.2 to this Decision. 3. After Annex 9.6, the following Annexes are added: Annexes 9a.1 and 9a.2. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 November 1988. For the Commission Frans ANDRIESSEN Vice-President (5) OJ No L 93, 30. 3. 1985, p. 1. (6) OJ No L 108, 29. 4. 1988, p. 1. (7) OJ No L 227, 13. 8. 1986, p. 1. (8) OJ No L 167, 26. 6. 1987, p. 1. EWG:L111UMBE10.94 FF: 1UEN; SETUP: 01; Hoehe: 355 mm; 44 Zeilen; 1715 Zeichen; Bediener: MARL Pr.: A; Kunde: ................................ ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE MADE DURING 19.. UNDER REGULATION (EEC) No 797/85 SUMMARY TABLE Type of scheme Expenditure by Member State Eligible expenditure Reimbursement claimed from EAGGF (1) (2) (3) (4) Investment aid (totals af Annex 2.1) Additional investment for young farmers (totals of Annex 2.2) Aid for young farmers setting up for the first time (totals of Annex 3.1) Aid for the keeping of accounts (totals of Annex 4.1) Aid for producers' groups (totals of Annex 5.1) Aid for relief services (totals of Annex 6.1) Aid for management associations (totals of Annexes 7.1 and 7.2) Compensatory allowances (totals of Annex 8.1) Aid for joint investments (totals of Annex 9.1, 9.3 and 9.5) Aid in sensitive areas (totals of Annex 9a. 1) Aid for forestry measures (totals of Annex 10.1) Aid for instruction or training courses (totals of Annex 11.1) Aid for establishment of centres (totals of Annex 11.3) Recoveries (totals of Annex 12) NET TOTAL EWG:L111UMBE11.96 FF: 1UEN; SETUP: 01; Hoehe: 257 mm; 64 Zeilen; 1037 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 21. 12. 88 Official Journal of the European Communities DECLARATION TO BE SUBMITTED WITH THE APPLICATION FOR REIMBURSEMENT OF EXPENDITURE MADE IN ACCORDANCE WITH REGULATION (EEC) No 797/85 It is hereby confirmed that: (a) eligible expenditure claimed relates to aids, the dates of approval by decision of which is later than the date of entry into force of the Regulation, or, where appropriate, of the amendment; (b) the Member State has proper facilities enabling it to carry out effective verification of the data on which calculation of aid eligible for reimbursement from the Fund is based; (c) the aid for investments in agricultural holdings complies with the requirements of Articles 2, 3, 4, 5, 6 and 16 of the Regulation; (d) the special aid for young farmers complies with the requirements of Article 7 of the Regulation; (e) the aid for the introduction of accounting on agricultural holdings complies with the provisions of Article 9 of the Regulation; (f) the launching aid granted to producers' groups having as their object mutual aid between holdings satisfies the provisions of Article 10 of the Regulation; (g) the launching aid granted for agricultural associations having as their object the provision of farm-relief services complies with the provisions of Article 11 of the Regulation; (h) the launching aid granted to agricultural associations having as their object the provision of farm-management services complies with the provisions of Article 12 of the Regulation; (i) the compensatory allowances granted to offset permanent natural handicaps comply with the provisions of Articles 13, 14 and 15 of the Regulation; (j) the aid granted for joint investment schemes complies with the provisions of Article 17 of the Regulation; (k) the aid granted for the protection of sensitive areas complies with the provisions of articles 19, 19a, 19b and 19c of the Regulation; (l) the aid granted for forestry measures on agricultural holdings complies with the provisions of Article 20 of the Regulation; (m) the aid granted for vocational instruction or training courses complies with the provisions of Articles 21 (1), (2) (a) and (b) and (3) of the Regulation; (n) the aid granted for the establishment of agricultural training centres complies with the provisions of Article 21 (1) and (2) (c) of the Regulation. Done at ....................................., ........................... . (signature and stamp of the relevant authority of the Member State) EWG:L111UMBE12.96 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 35 Zeilen; 2489 Zeichen; Bediener: SUSI Pr.: C; Kunde: 43210UMBE12 ANNEX 8.2 Member State: . Administrative unit: . Aid granted under the financing decisions for 19... INDIVIDUAL INFORMATION SHEET RELATING TO THE GRANTING OF A COMPENSATORY ALLOWANCE FOR PERMANENT NATURAL HANDICAPS AS PROVIDED FOR IN ARTICLE 15 OF THE REGULATION 1. Code number of beneficiary: . Name and address of beneficiary: . . Date of decision to grant compensatory allowance: . 2.1. Allowance granted pursuant to Article 15 (1) (a) and (3): Particulars concerning the holding: - Total utilized agricultural area of the holding:...... ha ...... a ...... ca - Date and area for forestry operations under paragraph 3: . - Total forage area of holding:...... ha ...... a ...... ca of which, areas classified according to: - areas defined by Article 3 (3) of Directive 75/268/EEC:...... ha ...... a ...... ca - areas defined by Article 3 (4) of Directive 75/268/EEC:...... ha ...... a ...... ca - areas defined by Article 3 (5) of Directive 75/268/EEC:...... ha ...... a ...... ca - other areas:...... ha ...... a ...... ca - Where mountain pastures, common grazing land, or collective summer or upland pastures have been used for forage, their areas and hectare equivalence should be given for each individual use, classified according to the areas defined above, with the number of days for which they have been used: . . . Particulars concerning herds or flocks: - CATTLE: - number of cows:.......... i.e. .......... LU - number of bulls and other cattle more than two years of age:.......... i.e. .......... LU - number of cattle between six months and two years of age:.......... i.e. .......... LU - EQUINES: - number of equines of more than six months::.......... i.e. .......... LU - SHEEP: - number of lambs:.......... i.e. .......... LU - GOATS: - number of nanny goats:.......... i.e. .......... LU - Total LU eligible for premiums: . - Amount of compensatory allowance granted: . - Amount of reimbursement claimed from EAGGF: . 2.2. Allowance granted pursuant to Article 15 (1) (b) and (3): Utilized agricultural areas (UAA) of the holding by type of area (reference to Directive 75/268/EEC) and by type of production (reference to Article 15 (1) (b) and (3) of Regulation (EEC) No 797/85): Production Area Article 3 (3) Area Article 3 (4) Area Article 3 (5) Total areas - Total UAA, farmed of whichs area used for production of: - durum wheat - common wheat - apples, pears, peaches (entirely planted) - wine - area afforested according to Article 15 (3) of Regulation (EEC) No 797/85 ( ¹) - Areas to be excluded from the basis for the calculation of the compensatory allowance - area used for feeding cattle ( ²) - area used for durum wheat in areas referred to by Regulation (EEC) No 3103/76 - common wheat area with average yield exceeding 2,5 tonnes/ha - area entirely planted under apples, pears, peaches exceeding 0,5 ha (to be distinguished according to product) - wine production area with yield exceeding 20 hl/ha - - sugar beet production area - - intensive cropping area - - other areas to be excluded (give details) - Total areas to be excluded Residual area farmed taken for calculation of compensatory allowance - Compensatory allowance granted (to be differentiated by area and by product where unit rates of allowance differ): . - Amount of eligible expenditure: . - Amount of reimbursement claimed from EAGGF: . ( ¹) Give date for afforestation operations pursuant to Article 15 (3):. ( ²) Forage area for the production of cattle, equines, sheep and goats. 2.3. Compliance with maximum possible amount under Article 15 (4) (a) approved reference income for relevant region: . (b) number of MWU recognized for the holding: . (c) aid ceiling: (a) Ã  (b) Ã  0,5 = . 3. Is agriculture the farmer's main occupation? . Has the farmer undertaken to go on farming for at least five years? . Main products on holding: . Code of holding (Commission Decision 85/377/EEC): . . Does the farmer draw a retirement pension? . Does the farmer draw any other old-age-related benefit? . In the affirmative, how much? . EWG:L111UMBE13.96 FF: 1UEN; SETUP: 01; Hoehe: 1023 mm; 118 Zeilen; 4174 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 L 111 England 13 ANNEX 9a. 1 Aids paid by the Member State during calendar year 19.. DATA ON AID TO FARMERS IN AREAS SENSITIVE FROM THE POINT OF VIEW OF THE PROTECTION OF THE ENVIRONMENT AND OF NATURAL RESOURCES AND FROM THE POINT OF VIEW OF THE CONSERVATION OF NATURE AND THE COUNTRYSIDE, PURSUANT TO ARTICLE 19 OF THE REGULATION Administrative units Number of aid beneficiaries ( ¹) Number of hectares concerned Amount of aids paid by the Member State Amount of reimbursement claimed old new old new for old beneficiaries for new beneficiaries for old beneficiaries for new beneficiaries (1) (2) (3) (4) (5) (6) (7) (8) (9) TOTALS ( ¹) Attach a list of the beneficiaries' code numbers by administrative unit. EWG:L111UMBE14.96 FF: 1UEN; SETUP: 01; Hoehe: 256 mm; 41 Zeilen; 764 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 Montan England 14 ANNEX 9a. 2 Member State: . Administrative unit: . Aid granted under financing decision of 19... INDIVIDUAL INFORMATION SHEET ON AID GRANTED TO A FARMER IN A SENSITIVE AREA PURSUANT TO ARTICLE 19 OF THE REGULATION 1. Code number of beneficiary: . Name or business name and address of beneficiary: . . . Dates of aid grant decisions: . 2. Does the beneficiary receive the compensatory allowance referred to in Article 15 of the Regulation? YES NO Does the beneficiary receive other aids under the Regulation? YES NO In the affirmative, which? . 3. Number of years during which the aid is paid: . Aid granted in respect of Area concerned Aid amount Reimbursement claimed Year to which reimbursement claim refers 19.. 19.. 19.. ..... 4. Area of holding: . Utilized agricultural area of holding: . Number of MWU on holding: . Main enterprises of the holding: . . . Holding code (Commission Decision 85/377/EEC): . 5. Specific programme within which the aid is granted: . Date of farmer's commitment: . Farm income loss due to action taken by farmer: . . Number of hectares covered by commitment: . ha ......a ......ca Determination of obligations entered into by farmer: . . Description of effects sought: . . Code of holding (Commission Decision 85/377/EEC): . EWG:L111UMBE15.96 FF: 1UEN; SETUP: 01; Hoehe: 769 mm; 68 Zeilen; 1386 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 l 111 ANNEX 10.2 Member State: . Administrative unit: . Aid granted under financing decision of 19.. INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR FORESTRY MEASURES ON AGRICULTURAL HOLDINGS AS REFERRED TO IN ARTICLE 20 OF THE REGULATION 1. Code number of beneficiary: . Name and address of beneficiary: . . Legal status of beneficiary: . Code of holding (Commission Decision 85/377/EEC): . Date of aid grant decision: . 2. Sufficiently detailed description of work carried out under each of the following headings: - afforestation: . . - forest roads and tracks: . . - fire breaks: . . - water points: . . - shelter belts: . . - other improvements to afforested areas: . . - adaptation of agricultural equipment for forestry work: . . Date of commencement of work: . Date of completion of work: . Where the beneficiary has qualified for aid under an improvement plan, state the nature of the investments aided, their amount, the dates of aid grant decisions and the aid amounts: . . . 3. Number of agricultural holdings involved in the work: . Total area of this (these) agricultural holding(s): . of which, total afforested area (after afforestation operations): . Where the afforestation operations have been carried out, state the nature of previous production on agricultural areas newly afforested: . . 4. Cost of operations: Quantity Cost State expenditure Eligible expenditure EAGGF reimbursement afforestation ha forest roads and paths m fire breaks ha water points ha shelter belts ha other improvements ha adaptation of equipment units TOTAL 5. Is agriculture the farmer's main occupation? (Yes/No) Species of trees making up afforested areas: . . Are the works carried out exclusively on the agricultural holding(s)?:(Yes/No) If not, specify: . . Where forest roads or tracks are laid or improved, are they owned by the farmer(s)?(Yes/No) If not, specify: . . EWG:L111UMBE16.97 FF: 1UEN; SETUP: 01; Hoehe: 975 mm; 91 Zeilen; 1963 Zeichen; Bediener: MARL Pr.: C; Kunde: 43210 Montan England 16 ANNEX 11.1 Aids paid by Member State during calendar year 19.. DETAILS CONCERNING AID FOR VOCATIONAL INSTRUCTION AND TRAINING COURSES IN AGRICULTURE PROVIDED FOR IN ARTICLE 21 OF THE REGULATION Administrative unit Training for farmers, family helpers and paid agricultural workers Training for executives and managers of producers' groups and cooperatives Further training for young farmers as provided for in Article 7 of the Regulation Number of beneficiaries ( ¹) Expenditure by Member State Reimbursement claimed Number of beneficiaries ( ¹) Expenditure by Member State Reimbursement claimed Number of beneficiaries ( ¹) Expenditure by Member State Reimbursement claimed Total of all State expenditure Reimbursement claimed from EAGGF (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) Ordinary areas Less-favoured areas TOTAL ( ¹) Attach list of code numbers broken down by administrative unit. EWG:L111UMBE17.96 FF: 1UEN; SETUP: 01; Hoehe: 129 mm; 56 Zeilen; 881 Zeichen; Bediener: HELM Pr.: B; Kunde: 43210 L 111 ANNEX 11.2 Member State: . Administrative unit: . Aid granted under financing decision of 19... INDIVIDUAL INFORMATION SHEET ON AID GRANTED FOR AGRICULTURAL INSTRUCTION OR TRAINING COURSES AS PROVIDED FOR IN ARTICLE 21 OF THE REGULATION 1. Code number of beneficiary: . Name and address of beneficiary: . . . Does the beneficiary live in a less-favoured area within the meaning of Article 13 (1) of Regulation (EEC) No 797/85?(Yes/No) Beneficiary's date of birth: . Training centre (name and address): . . . Is the training centre located in the less-favoured area within the meaning of Article 13 (1) of Regulation (EEC) No 797/85?(Yes/No) Training centre approved by the Member State?(Yes/No) Training approved by the Member State?(Yes/No) Date of aid grant decision: . 2. Basic or advanced training scheme (complete as appropriate) 2.1. Basic or advanced vocational training for farmers, family helpers and paid agricultural workers: - Into which of the foregoing categories does the beneficiary fall? . . 2.2. Training for executive and managers of producers' groups or cooperatives: - Into which of the two categories does the beneficiary fall? . . - Name and location of group or cooperative: . . - Nature of work of group or cooperative: . . 2.3. Further training for young farmers provided for in Article 7 of the Regulation: - Date on which farmer first set up: . - Is agriculture the farmer's main occupation?(Yes/No) - Has the training received resulted in the adequate level of training provided for in Article 7 of the Regulation being reached?(Yes/No) 3. Nature of basic or further training: . . Duration of training (in hours): . Training received from ....................................to .................................... Is the basic or advanced training scheme eligible for aid under the Social Fund?(Yes/No) Does the training scheme cover courses of instruction and training which form part of normal secondary or advanced-level agricultural education curricula?(Yes/No) Does the training provide a full cycle of courses or instruction?(Yes/No) Has the trainee followed the full cycle of courses or instruction?(Yes/No) Where appropriate, amount of eligible expenditure already invoiced to the EAGGF previously for the beneficiary (a) for the supplementary training referred to in the first indent of Article 21 (1) of the Regulation ( ¹): . (b) for other types of training provided for in Article 21 (1): . Training costs: Nature of training Cost State expenditure Expenditure eligible effected according to Article 21 (2) point (a) point (b) Totals Reimbursement claimed from EAGGF Supplementary training ( ¹) Other types of training provided for in Article 21 (1) of the Regulation TOTAL ( ¹) Supplementary training in switching to other products, using production methods compatible with the protection of nature and exploitation of woodlands.